              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:20-cv-00041-MR


THOSE CERTAIN UNDERWRITERS       )
AT LLOYD’S, LONDON,              )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                   ORDER
                                 )
MEDICAL FUSION, LLC, et al.,     )
                                 )
                   Defendants.   )
________________________________ )

       THIS MATTER is before the Court on counsel’s Motion to Withdraw as

Counsel for Defendants Jeffrey G. Hedges and Medical Fusion, LLC [Doc.

29].

       For the reasons stated in counsel’s motion, and for good cause shown,

       IT IS, THEREFORE, ORDERED that counsel’s Motion to Withdraw as

Counsel for Defendants Jeffrey G. Hedges and Medical Fusion, LLC [Doc.

29] is hereby GRANTED, and attorney Joseph Raymond Pellington and the

law firm of Redding Jones, PLLC, are hereby allowed to withdraw as local

counsel for the Defendants Jeffrey G. Hedges and Medical Fusion, LLC in

this matter.




         Case 1:20-cv-00041-MR Document 30 Filed 12/10/20 Page 1 of 2
     IT IS FURTHER ORDERED that the Defendants Jeffrey G. Hedges

and Medical Fusion, LLC shall have thirty (30) days from the entry of this

Order to retain new local counsel as required by Local Civil Rule 83.1(b)(1).

     IT IS SO ORDERED.
                         Signed: December 9, 2020




                                         2



        Case 1:20-cv-00041-MR Document 30 Filed 12/10/20 Page 2 of 2
